DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶35, line 8, "systems" should be replaced by --sources--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4-5 and 11-18 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
In claim 4, lines 1-2 recite "a local airborne, shipboard, or ground-based solution".  However, it is unclear what this means?  A solution to what?  Claim 5 depends on claim 4.
In claim 5, line 2 recites "the position, navigation, and timing solution".  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, line 13 recites "a local airborne, shipboard, or ground-based solution".  However, it is unclear what this means?  A solution to what?  Claims 12-18 depend on claim 11.
In claim 11, line 15 recites "the platform position, navigation, and timing solution".  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-18 depend on claim 11.
In claim 11, lines 15-16 recite "distributing the platform position, navigation, and timing solution to other platforms in the network via a communications system" (emphasis added).
Claim 11, lines 17-18 then recites "thereby providing relative time and/or location information to a plurality of platforms in a network in GPS denied and GPS degraded environments".
It appears inconsistent that both time "and" position are distributed, but that time "or" location can be provided.
In claim 13, lines 1-2 recite "a local airborne, shipboard, or ground-based solution".  However, it is unclear what this means?  A solution to what?  Claim 14 depends on claim 13.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 reads "13. The method according to claim 11, wherein the system provides a local airborne, shipboard, or ground-based solution."
Parent claim 11, line 13 recites "providing a local airborne, shipboard, or ground-based solution".
Thus, claim 13 is a substantial duplicate of parent claim 11.
Applicant is advised that should claim 11 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 14 is dependent on claim 13, where the limitation from claim 13 is addressed above. 
Claim 14 adds "wherein the communication system provides for distribution of the position, navigation, and timing solution to other platforms in the network".
Parent claim 11, lines 15-16 recites "distributing the platform position, navigation, and timing solution to other platforms in the network via a communications system".
Thus, claim 14 is a substantial duplicate of parent claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altrichter '712 (US 2018/0038712 A1).
In regard to claim 1, Altrichter '712 discloses a system for integrated position, navigation, and timing:
the system configured to provide both absolute geodetic (¶31) and relative grid (¶30) (i.e. dual-grid) time and/or location information (¶26) to a plurality of platforms in a network (Fig. 2-7; ¶25; ¶28) via a platform distributed position, navigation, and timing system (¶10, final three lines) [where the outputs are used locally] and a communications system (¶25; ¶28; e.g. Link-16 communication system) [where the outputs are transmitted externally];
the system comprising: 
a common time reference architecture (¶53, line 24); 
an integrated dual-grid navigation module (¶39, #2); 
an integrated dual-grid navigation Kalman Filter (¶39, #4); and 
an integrated dual-grid navigation source selection module (¶39, #1).
In regard to claim 2, Altrichter '712 further discloses the system is functional in GPS denied and GPS degraded environments (¶34; ¶88-89).
In regard to claim 4, Altrichter '712 further discloses the system provides a local airborne, shipboard, or ground-based solution (Fig. 2-7).
In regard to claim 5, Altrichter '712 further discloses the communication system provides for distribution of the position, navigation, and timing solution to other platforms in the network (¶25; ¶28).
In regard to claim 6, Altrichter '712 further discloses inputs to the system include data from primary navigation sensors [first sensor] and secondary navigation sensors [second sensor], and primary navigation measurement sources [first navigation data source] and secondary navigation measurement sources [second navigation data source] (¶10; ¶23).
In regard to claim 7, Altrichter '712 further discloses the primary navigation sensors include an inertial navigation system (INS) (¶33).
In regard to claim 8, Altrichter '712 further discloses the primary navigation measurement sources include GPS (¶106).

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleishman (US 4,232,313 A). 
In regard to claim 1, Fleishman discloses a system for integrated position, navigation, and timing:
the system is configured to provide both absolute geodetic and relative grid (i.e. dual-grid) (col. 7, lines 58-60) time and/or location information (col. 4, lines 1-2; col. 7, lines 58-60) to a plurality of platforms in a network (Fig. 1 and 12-14; col. 3, lines 50-51) via a platform distributed position, navigation, and timing system (28', 28, Fig. 2) [where the outputs are used locally] and a communications system (27', 33, Fig. 2; 27, 203, DATA FOR TRANSMISSION, Fig. 7; col. 9, lines 24-26);
the system comprising: 
a common time reference architecture (27', 27, Fig. 2 and 7; col. 14, lines 1-28); 
an integrated dual-grid navigation module (202, Fig. 7); 
an integrated dual-grid navigation Kalman Filter (210, Fig. 7); and 
an integrated dual-grid navigation source selection module (29, Fig. 2).
	In regard to claim 6, Fleishman further discloses inputs to the system include data from primary navigation sensors (26', Fig. 2) and secondary navigation sensors (150, Fig. 3), and primary navigation measurement sources (30, Fig. 2) and secondary navigation measurement sources (31, 32, Fig. 2).
	In regard to claim 7, Fleishman further discloses the primary navigation sensors include an inertial navigation system (INS) (26', 26, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712, as applied to claim 1, above, and further in view of Yang (CN 107483137 A).
	In regard to claim 3, Altrichter '712 fails to disclose [the details of the common time reference architecture, including that] the common time reference architecture comprises a high precision time and frequency system.
	Yang teaches a known common time reference architecture comprising a high precision time and frequency system (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art to implement the common time reference architecture of Altrichter '712, such as using the high precision time and frequency system of Yang.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the common time reference architecture is implemented.
In regard to claim 19, Altrichter '712 discloses an integrated position, navigation, and timing system, comprising: 
the integrated position, navigation, and timing system is configured to provide both absolute geodetic (¶31) and relative grid (¶30) (i.e. dual-grid) time and/or location information (¶26) to a plurality of platforms in a network (Fig. 2-7; ¶25; ¶28) in GPS denied and GPS degraded environments (¶34; ¶88-89) via a platform distributed position, navigation, and timing system (¶10, final three lines) [where the outputs are used locally] and a communications system (¶25; ¶28; e.g. Link-16 communication system) [where the outputs are transmitted externally];
the system comprising:
a common time reference architecture (¶53, line 24); 
an integrated dual-grid navigation module (¶39, #2); 
an integrated dual-grid navigation Kalman Filter (¶39, #4); and 
an integrated dual-grid navigation source selection module (¶39, #1).
Altrichter '712 fails to disclose the common time reference architecture comprising a high precision time and frequency system.
Yang teaches a known common time reference architecture comprising a high precision time and frequency system (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art to implement the common time reference architecture of Altrichter '712, such as using the high precision time and frequency system of Yang.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the common time reference architecture is implemented.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712 and Yang, as applied to claim 19, above, and further in view of Doane (US 2005/0055143 A1).
Altrichter '712 further discloses the use of a navigation waveform with the communication system (¶28; ¶160) [where a Link 16 waveform is used].
Altrichter '712 and Yang fail to disclose the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system.
	Doane teaches the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system (¶28) [where Link 16 is a low probability of intercept waveform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the Link 16 waveform and to use a waveform that an adversary cannot intercept.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a waveform that an adversary cannot intercept is used.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712, as applied to claim 1, above, and further in view of Doane (US 2005/0055143 A1).
Altrichter '712 further discloses the use of a navigation waveform with the communication system (¶28; ¶160) [where a Link 16 waveform is used].
Altrichter '712 fails to disclose the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system.
	Doane teaches the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system (¶28) [where Link 16 is a low probability of intercept waveform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the Link 16 waveform and to use a waveform that an adversary cannot intercept.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a waveform that an adversary cannot intercept is used.

Claim(s) 10-11, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712, as applied to claim 1, above, and further in view of Wang (CN 108594274 A).
In regard to claim 10, Altrichter '712 fails to disclose the integrated dual-grid navigation source selection module in connection with the integrated dual-grid navigation Kalman Filter determines, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing.
	Wang teaches selecting a navigation source involves determining, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing [in order to achieve higher positioning accuracy] (p. 3, final two paragraphs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve higher positioning accuracy.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that higher positioning accuracy is achieved.
	In regard to claims 11 and 13-14, Altrichter '712 discloses a method of integrated position, navigation, and timing, comprising: 
receiving navigation sensor [first sensor, second sensor] and navigation measurement source data [first navigation data source, second navigation data source] (¶10; ¶23) from both local platform data and remote communication network data via an integrated position, navigation, and timing system (¶24),
providing a local airborne, shipboard, or ground-based solution (Fig. 2-7) via a platform distributed position, navigation, and timing module (¶10, final three lines) [where the outputs are used locally]; and 
distributing the platform position, navigation, and timing solution to other platforms in the network via a communications system (¶25; ¶28; e.g. Link-16 communication system) [where the outputs are transmitted externally];
thereby providing both absolute geodetic (¶31) and relative grid (¶30) (i.e. dual-grid) time and/or location information (¶26) to a plurality of platforms in a network (Fig. 2-7; ¶25; ¶28) in GPS denied and GPS degraded environments (¶34; ¶88-89);
the system comprising: 
a common time reference architecture (¶53, line 24); 
an integrated dual-grid navigation module (¶39, #2); 
an integrated dual-grid navigation Kalman Filter (¶39, #4); and 
an integrated dual-grid navigation source selection module (¶39, #1).
Altrichter '712 fails to disclose determining from all available navigation sensor data and navigation measurement sources, which sensor data and which measurement sources provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing.
	Wang teaches selecting a navigation source involves determining, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing [in order to achieve higher positioning accuracy] (p. 3, final two paragraphs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve higher positioning accuracy.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that higher positioning accuracy is achieved.
	In regard to claim 15, Altrichter '712 further discloses inputs to the system include data from primary navigation sensors [first sensor] and secondary navigation sensors [second sensor], and primary navigation measurement sources [first navigation data source] and secondary navigation measurement sources [second navigation data source] (¶10; ¶23).
	In regard to claim 16, Altrichter '712 further discloses the primary navigation sensors include INS (¶33) and the primary navigation measurement sources include GPS (¶106).
	In regard to claim 18, Wang further teaches determining, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing
 [in order to achieve higher positioning accuracy] (p. 3, final two paragraphs).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712 and Wang, as applied to claim 11, above, and further in view of Yang (CN 107483137 A).
Altrichter '712 and Wang fail to teach the common time reference architecture comprises a high precision time and frequency system.
	Yang teaches a known common time reference architecture comprising a high precision time and frequency system (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art to implement the common time reference architecture of Altrichter '712, such as using the high precision time and frequency system of Yang.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the common time reference architecture is implemented.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altrichter '712 and Wang, as applied to claim 11, above, and further in view of Doane (US 2005/0055143 A1).
Altrichter '712 and Wang fails to teach the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system.
Doane teaches the use of an LPD/LPI/LPE (low probability of detection, intercept, or exploitation, respectively) navigation waveform with the communication system (¶28) [where Link 16 is a low probability of intercept waveform].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the Link 16 waveform and to use a waveform that an adversary cannot intercept.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a waveform that an adversary cannot intercept is used.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleishman, as applied to claim 1, above.
Fleishman further discloses wherein the primary navigation measurement sources include a satellite navigation system (19, Fig. 1; 30, Fig. 2; col. 6, lines 45-48).
While Fleishman fails to specify that the satellite navigation system is GPS, the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that GPS is a well known satellite navigation system.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleishman, as applied to claim 1, above, and further in view of Wang (CN 108594274 A).
Fleishman fails to disclose the integrated dual-grid navigation source selection module in connection with the integrated dual-grid navigation Kalman Filter determines, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing.
	Wang teaches selecting a navigation source involves determining, from all available navigation measurement sources, measurements that provide the best geometric distribution and minimum covariance for both geodetic and relative grid processing [in order to achieve higher positioning accuracy] (p. 3, final two paragraphs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve higher positioning accuracy.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that higher positioning accuracy is achieved.
	
The following reference(s) is/are also found relevant:
Altrichter (JTIDS Relative Navigation and Data Registration), which teaches a system for integrated position, navigation, and timing:
the system is configured to provide both absolute geodetic and relative grid time and/or location information (dual-grid) to a plurality of platforms in a network via a platform distributed position, navigation, and timing system and a communications system (Fig. 1);
the system comprising: 
a common time reference architecture (Introduction, ¶1); 
an integrated dual-grid navigation module; an integrated dual-grid navigation Kalman Filter; and an integrated dual-grid navigation source selection module (p. 42, final ¶, line 2).
Sangpetchsong (The Application of Relative Navigation to Civil Air Traffic Management), which teaches a system for integrated position, navigation, and timing:
the system is configured to provide both absolute geodetic and relative grid time and/or location information (dual-grid) to a plurality of platforms in a network via a platform distributed position, navigation, and timing system and a communications system; and operating in GPS denied environments (p. 8, final ¶; p. 50, Fig. 4-2; p. 57, Fig. 4-6; p. 85-86; p. 88, Fig. 5-2; p. 92, Fig. 5-4);
the system comprising: 
a common time reference architecture (p. 89); 
an integrated dual-grid navigation module (p. 100, Fig. 5-5, Navigation Controller); 
an integrated dual-grid navigation Kalman Filter (p. 90, ¶4; p. 100, Fig. 5-5, Extended Kalman Filter); and 
an integrated dual-grid navigation source selection module (p. 90, ¶3; p. 100, Fig. 5-5, Source selection and measurement prediction).
	Li (CN 211349023 U), which teaches a high precision time and frequency system (abstract).
	Schulz (US 2010/0292871 A1), which teaches that Link 16 has a low probability of intercept (¶45).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648